See, also Hollins v. State, 56 Okla. Crim. 275.
On this 1st day of June, 1933, comes on for hearing the application of the petitioner, *Page 285 
Jess Hollins, for the issuance of the writ of habeas corpus prayed for, and this court, having on the 12th day of May, 1933, issued a rule to show cause, directed to the sheriff of Creek county, Okla., why the said Jess Hollins should not be discharged from his custody, and on the day and date aforesaid, return to said rule to show cause having been made in open court, the court finds, upon due consideration of the petition and evidence in support thereof and in opposition thereto, that the rule to show cause should be discharged, and the sheriff of Creek county, Okla., is ordered and directed to hold the said Jess Hollins in his custody for trial on the charge of rape by force, now pending against him on change of venue to the district court of Okmulgee county, Okla., from the district court of Creek county, Okla.
And it appearing to this court that the district court of Okmulgee county, Okla., on the 27th day of February, 1933, sustained a demurrer to the information and gave leave to file an amended information against this defendant, charging said crime, and it further appearing to this court that the county attorney of Creek county has filed a new information charging said offense in the district court of Creek county.
It is ordered, adjudged, and the court clerk of Creek county is hereby directed to certify and transmit immediately upon receipt of this order to the district court of Okmulgee county, Okla., the said information and all other papers in his possession on file in the district court of Creek county, Okla., of whatever number the same may bear in Creek county, in the case wherein the state of Oklahoma is plaintiff and Jess Hollins is defendant, charged with rape by force, and the district court of Okmulgee county is directed to proceed with the hearing and *Page 286 
trial of said cause in manner and form as prescribed by law.